In an action inter alia to recover damages for nonpayment of a check, plaintiff appeals from so much of an order of the Supreme Court, Nassau County, dated April 19, 1976, as denied its motion for leave to serve a supplemental complaint. Order affirmed insofar as appealed from, with $50 costs and disbursements. The proposed pleading, as a matter of law, does not state a cause of action (cf. Grafer v Marco Beer & Beverages, 36 AD2d 295, app dsmd 29 NY2d 641). Hopkins, Acting P. J., Latham, Shapiro and Hawkins, JJ., concur.